

EXHIBIT 10.1
 
AGREEMENT (this “Agreement”) is entered as of January 29, 2010, among United
Energy Corp., a Nevada corporation (the “Company”), Ronald Wilen (“Wilen”),
Hilltop Holding Company, L.P., a Delaware limited partnership (“Hilltop”), and
Martin Rappaport (“Rappaport”, and together with Wilen and Hilltop, the
“Holders”).
 
WHREAS, the Company previously issued to Wilen (a) its 12% Promissory Note,
dated as of March 13, 2009, in the original stated principal amount of
$50,000.00 (as amended, the “Wilen March Note”), (b) pursuant to the Agreement,
dated as of May 13, 2009 (the “May Agreement”), among the Company, Wilen,
Rappaport, Jack Silver (“Silver”) and Sherleigh Associates Inc. Profit Sharing
Plan, its Secured Convertible Promissory Note, dated as of May 13, 2009, in the
stated principal amount of $50,000 (as amended, the “Wilen May Note”), and (c)
pursuant to the Agreement, dated as of October 13, 2009 (the “October
Agreement”), among the Company, Wilen, Rappaport and Silver, its Secured
Convertible Promissory Note, dated as of July 29, 2009, in the stated principal
amount of $50,000 (the “Wilen July Note”, and collectively, the “Wilen Notes”);
 
WHEREAS, the Company previously issued to Rappaport (a) its 12% Promissory Note,
dated as of March 23, 2009, in the original stated principal amount of
$50,000.00 (as amended, the “Rappaport March Note”), (b) pursuant to the May
Agreement, its Secured Convertible Promissory Note, dated as of May 13, 2009, in
the stated principal amount of $50,000 (the “Rappaport May Note”), and (c)
pursuant to the October Agreement, its Secured Convertible Promissory Note,
dated as of August 13, 2009, in the stated principal amount of $50,000 (the
“Rappaport August Note”, and collectively, the “Rappaport Notes”);
 
WHEREAS, the Company previously issued to Hilltop (a) pursuant to the May
Agreement, its Secured Convertible Promissory Note, dated as of May 13, 2009, in
the stated principal amount of $101,016.67 (as amended, the “Hilltop May Note”),
which note was originally issued erroneously to Silver, and (b) pursuant to the
October Agreement, its Secured Convertible Promissory Note, dated as of August
27, 2009, in the stated principal amount of $50,000 (the “Hilltop August Note”,
and collectively the “Hilltop Notes”) (the Wilen Notes, the Rappaport Notes and
the Hilltop Notes are collectively referred to herein as the “Existing Notes”);
 
WHEREAS, pursuant to the May Agreement, (a) the Wilen March Note was amended and
restated as the Amended and Restated 12% Secured Convertible Promissory Note,
dated as of May 13, 2009, in the stated principal amount of $51,016.67, and (b)
the Rappaport March Note was amended and restated as the Amended and Restated
12% Secured Convertible Promissory Note, dated as of May 13, 2009, in the stated
principal amount of $50,850.00;
 
WHEREAS, pursuant to the Agreement to Amend Promissory Note, dated as of July
13, 2009 (the “July Agreement”), among the Company, Wilen, Rappaport and Silver,
the Wilen March Note, the Wilen May Note, the Rappaport March Note, the
Rappaport May Note and the Hilltop May Note were amended to extend the maturity
date thereof;

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, pursuant to the October Agreement, the Wilen March Note, the Wilen May
Note, the Rappaport March Note, the Rappaport May Note and the Hilltop May Note
were further amended to, inter alia, extend the maturity date thereof to January
29, 2010;
 
WHEREAS, the Company, Wilen, Hilltop and Rappaport desire to further extend the
maturity date of the Existing Notes and amend the Existing Notes, upon the terms
and conditions stated in this Agreement;
 
NOW, THEREFORE, the Company, Wilen, Hilltop and Rappaport hereby agree as
follows:
 
1.            Extension of Maturity Date. Each of the Existing Notes is hereby
amended by Extend the maturity date thereof from January 29, 2010 to January 31,
2011.
 
2.            Amendment to Prepayment Provisions.  Each of the Existing Notes is
hereby amended by deleting the following sentence from the first paragraph
thereof: “The Debtor may not prepay any portion of this Note without the consent
of the Holder”, and insert in lieu thereof the following:
 
“The Debtor shall have the right to prepay all or any portion of this Note
without the consent of the Holder; provided, (a) such prepayment is approved by
the majority of the members of the Debtor’s board of directors who are not
beneficial owners of any portion the Existing Notes (as such term is defined in
that certain agreement, dated as of January 29, 2010, among the Company and
certain of the holders of the Debtor’s promissory notes due January 31, 2011);
(b) any such prepayment is made on a pro rata basis on the outstanding principal
amount of all Existing Notes; (c) the Debtor provides at least ten (10) business
days prior written notice of such prepayment, specifying the amount of such
prepayment and the date fixed for such prepayment; and (d) upon receipt of such
prepayment notice, the Holder may convert, in lieu of such prepayment, at any
time prior to the date fixed for such prepayment, all or any part of the
principal amount and accrued and unpaid interest designated by the Company for
prepayment.
 
3.            Warrants.  In consideration for the amendments to the Existing
Notes, the Company shall issue to each of the Holders, Warrants (the “Warrants”)
to purchase the number of shares of Common Stock, $0.01 par value, of the
Company set forth next to each Holder’s name on Schedule A attached
hereto.  Such Warrants shall be exercisable for a period of five (5) years, at
an initial exercise price of $.222 per share, and shall be substantially in the
form of the warrants previously issued to the Holders pursuant to the October
Agreement.
 
4.            Effective Date.  This Agreement shall become effective on the date
hereof.
 
5.            Miscellaneous.
 
a.            Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the parties hereto.

 
2

--------------------------------------------------------------------------------

 
 
b.            Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.
 
c.            Entire Agreement.  This Agreement constitutes the entire agreement
among the parties hereof with respect to the subject matter hereof and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof.
 
d.            Further Assurances.  The parties shall execute and deliver all
such further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
e.            Applicable Law and Jurisdiction.  This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York without
regard to principles of conflicts of laws.
 
f.            Counterparts.  This Agreement may be executed by fax transmission
and in several counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.
 
g.            Notice.   For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the Schedule of Purchasers, provided that all
notices to the Company shall be directed to the President and to the Chairman of
the Company at 600 Meadowlands Parkway, Secaucus, NJ 07094, or to such other
address as a party may have furnished to the others in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.
 
[signature page follows]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company, Wilen, Silver and Rappaport have caused this
Agreement to be duly executed as of the date first written above.
 

 
UNITED ENERGY CORP.
     
By:
/s/ Ronald Wilen
 
Name:  Ronald Wilen
 
Title:    President
     
/s/ Ronald Wilen
 
Ronald Wilen
     
HILLTOP HOLDING COMPANY, L.P.
     
By:
/s/ Jack Silver
 
Name:  Jack Silver
 
Title:    Managing Partner
     
/s/ Martin Rappaport
 
Martin Rappaport

 
 
4

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Holder’s Name
 
Number of
Warrant Shares
     
Ronald Wilen
 
1,808,251
     
Hilltop Holding Company, L.P
 
1,802,954
     
Martin Rappaport
 
1,803,500

 
 
 

--------------------------------------------------------------------------------

 